COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-050-CV
 
  
   
IN THE INTEREST OF
A.J.L. AND E.M.L., CHILDREN
 
  
  
------------
 
FROM THE 360TH DISTRICT COURT 
OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        In 
his notice of appeal, appellant Brian A. Smale states that he is appealing from 
“the trial court’s judgments rendered on: April 1, 2002; December 19, 2003; 
January 23, 2004; and February 13, 2004.”  A review of the clerk’s 
record fails to reveal any orders or judgment of the trial court rendered on 
April 1, 2002, December 19, 2003, or February 13, 2004.  The trial 
court’s order signed on January 23, 2004 is an order granting a continuance 
and is not a final, appealable trial court judgment.  See Lehman v. Har-Con 
Corp., 39 S.W.3d 191, 205 (Tex. 2001).
        On 
April 19, 2004, we notified appellant, in accordance with rule 42.3 of the rules 
of appellate procedure, that we were concerned this court may not have 
jurisdiction over this appeal because there is no final, appealable trial court 
judgment.  See Tex. R. App. 
P. 42.3.  We also informed appellant that the appeal would be 
dismissed for want of jurisdiction unless appellant or any party desiring to 
continue the appeal filed with the court within ten days a response showing 
grounds for continuing the appeal. Appellant filed a response, but he has not 
shown grounds for continuing the appeal.
        Because 
there is no final judgment or appealable interlocutory order, it is the opinion 
of the court that this case should be dismissed for want of jurisdiction.  
Accordingly, we dismiss the appeal.  See Tex. R. App. P. 42.3(a), 43.2(f).
  
                                                              
PER CURIAM
 
  
PANEL D:   GARDNER, 
DAUPHINOT, and WALKER, JJ.
 
DELIVERED: June 3, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.